J. S83013/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.G.J., A/K/A E.J., A MINOR      :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: T.J., BIRTH FATHER           :          No. 776 WDA 2016


                Appeal from the Order Entered May 3, 2016,
            in the Court of Common Pleas of Allegheny County
          Orphans’ Court Division at No. CP-02-AP-0000011-2016



IN RE: B.V.J., A/K/A B.J., A MINOR      :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
APPEAL OF: T.J., BIRTH FATHER           :          No. 777 WDA 2016


                 Appeal from the Order Entered May 3, 2016,
             in the Court of Common Pleas of Allegheny County
                Civil Division at No. CP-02-AP-0000010-2016


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 06, 2017

     T.J. (“Father”) appeals from the orders dated May 2, 2016, and

entered May 3, 2016,1 in the Court of Common Pleas of Allegheny County,

Orphans’ Court Division, granting the petition of the Allegheny County Office



* Retired Senior Judge assigned to the Superior Court.
1
   While the order was dated May 2, 2016, notice pursuant to Pa.R.C.P. 236
was not provided until May 3, 2016. See Frazier v. City of Philadelphia,
735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not appealable until
it is entered on the docket with the required notation that appropriate notice
has been given”).
J. S83013/16


of Children, Youth and Families (“OCYF”) and involuntarily terminating his

parental rights to his dependent children, daughter, E.G.J., born in March of

2008, and son, B.V.J., born in August of 2006 (collectively, the “Children”),

pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).2

After review, we affirm.

      The trial court summarized the relevant procedural and factual history,

in part, as follows:

            OCYF became involved with this family on June 19,
            2014, subsequent to allegations made by the oldest
            sibling, J.J., that Father was sexually abusive.
            Father was charged in criminal court and was
            ordered as a term of his bond to leave the home and
            have no contact with his children.[3] At a forensic
            interview on September 2, 2014, OCYF learned that
            Father stayed overnight in the family’s home. Father
            was arrested for Violation of Bond and Mother was
            arrested for Endangering the Welfare of Children.
            The Children were placed with family members.

                  On October 17, 2014, the Children were placed
            with their Maternal Aunt [] at Mother’s request and
            have since remained in her care.[4] On November 7,

2
  By the same orders, the trial court also involuntarily terminated the
parental rights of Children’s mother, R.J. (“Mother”), also pursuant to
Sections 2511(a)(2), (5), (8), and (b). Mother has filed appeals at Superior
Court Docket Nos. 780 and 781 WDA 2016, addressed by separate
memorandum.
3
  A criminal no contact order was in place with regard to Father and J.J.
Mother was to supervise any contact between Father and the other children.
(Notes of testimony, 5/2/16 at 11-12.)
4
  Children were initially informally placed with extended family members
following Mother’s arrest in September 2014. Children were then placed
with maternal aunt in Ohio on October 17, 2014. (Notes of testimony,
5/2/16 at 13-16.)


                                    -2-
J. S83013/16


           2014, the Children were adjudicated dependent as to
           Father due to substantiated allegations of sexual
           abuse against him by J.J.[5] Father did not receive
           any treatment for sexually offending and continued
           to have contact with the other children. The Family
           Services Plan (hereinafter, “FSP”) did not provide
           Father with goals.      Father’s criminal attorney
           informed [OCYF] that Father would not cooperate
           with OCYF. Father was ordered by this Court to
           complete a risk assessment and have no contact with
           the Children.

                 At a hearing on February 13, 2015, this Court
           determined that Father was not acknowledging the
           sexual abuse of his oldest child. In May of 2015, the
           Children alleged sexual abuse by Father.           The
           charges surrounding these allegations were later
           withdrawn. The Children continued to allege abuse
           against Father after the initial claims were made.[6]

                 On August 20, 2015, Father was convicted of
           sexual abuse against J.J. and incarcerated. Father
           was sentenced “to be confined for a minimum period
           of 66 Month(s) and a maximum period of
           160 Month(s)” for the offense of Rape Forcible
           Compulsion. He was to “be confined for a minimum
           period of 30 Month(s) and a maximum period of
           60 Month(s)” for the offense of Statutory Sexual
           Assault. Additionally, Father received a sentence to
           “be confined for a minimum period of 24 Month(s)
           and a maximum period of 48 Month(s)” for Incest.
           Father was placed on probation for Corruption of
           Minors, Endangering the Welfare of Children, and
           Indecent Assault of a Person Less than 16 Years of
           Age. Father will have a lifetime registration under


5
   Children’s three older siblings, who are placed separately, were also
adjudicated dependent.      In adjudicating Children dependent, the court
additionally considered the behavior of Mother. (Notes of testimony, 5/2/16
at 18-20.)
6
 Children additionally made allegations against Mother. These allegations,
however, were unfounded. (Notes of testimony, 5/2/16 at 47-48.)


                                   -3-
J. S83013/16


             Megan’s Law as a Tier 3 offender. Father has since
             remained incarcerated.

                   Prior to November 2015, Father was not
             permitted to have contact with the Children. On
             November 20, 2015, this Court permitted Father to
             write letters to the Children to be read during their
             therapy sessions if their therapist deemed them
             appropriate. . . .

Trial court opinion, 7/25/16 at 3-5 (footnotes omitted and citations to record

omitted).

      On January 25, 2016, OCYF filed petitions to involuntarily terminate

parental rights. Thereafter, the trial court conducted a hearing on May 2,

2016.7      In support of the termination petitions, OCYF presented the

testimony of Clare Chiaverini, CYF caseworker; Dr. Beth Bliss, licensed

psychologist, who performed a risk assessment of Father and individual and

interactional evaluations of Children, Mother, and Maternal Aunt; 8 and

Sophia Sparks, Children’s therapist.    Mother testified on her own behalf.

Mother additionally presented the testimony of her brother, S.M.      Father,

who is incarcerated, was present, but did not testify.




7
 A permanency review hearing with regard to Children’s three older siblings
was also conducted at this time.
8
   Dr. Bliss’ assessments and/or evaluations were completed on
November 24, 2014, September 29, 2015, and April 8, 2016, and were
marked and admitted collectively as OCYF Exhibit 5 at the hearing on May 2,
2016.


                                     -4-
J. S83013/16


      By order dated May 2, 2016, and entered May 3, 2016, the trial court

involuntarily terminated Father’s parental rights to Children.9      On May 31,

2016, Father, through counsel, filed timely notices of appeal, along with

concise   statements of errors      complained   of on appeal pursuant       to

Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issue for our review:

            Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that [OCYF] met its
            burden of proving that termination of Birth Father’s
            parental rights would meet the needs and welfare of
            the Child pursuant to 23 Pa.C.S.[A. §] 2511(b) by
            clear and convincing evidence?

Father’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.” Id. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result. Id. at 827. We have
            previously emphasized our deference to trial courts
            that often have first-hand observations of the parties

9
 The trial court announced its decision, memorialized by subsequent order,
on the record at the conclusion of the hearing on May 2, 2016.


                                     -5-
J. S83013/16


             spanning multiple hearings. See In re R.J.T., 9
             A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).           “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”        In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a).     Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.



                                      -6-
J. S83013/16


In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

     In this case, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), as well as (b).      We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc).         Here, Father concedes grounds for

termination under Section 2511(a)(2).     (See Father’s brief at 15.)     We,

therefore, analyze the court’s termination pursuant to Section 2511(b) only,

which provides as follows:

           (b)   Other      considerations.--The      court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely   on    the    basis    of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described



                                    -7-
J. S83013/16


                   therein which are first initiated subsequent to
                   the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

        With regard to Section 2511(b), our supreme court has stated as

follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S. § 2511(b). The
             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M.,
             53 A.3d 781, 791 (Pa.Super. 2012). In In re E.M.,
             620 A.2d [481, 485 (Pa. 1993)], this Court held that
             the determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child.           The “utmost
             attention” should be paid to discerning the effect on
             the child of permanently severing the parental bond.
             In re K.M., 53 A.3d at 791. However, as discussed
             below, evaluation of a child’s bonds is not always an
             easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.”           In re Adoption

of J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010), citing


                                      -8-
J. S83013/16


In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008) (internal citations

omitted).

      Moreover,

            While a parent’s emotional bond with his or her child
            is a major aspect of the subsection 2511(b)
            best-interest analysis, it is nonetheless only one of
            many factors to be considered by the court when
            determining what is in the best interest of the child.

                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the
                  love, comfort, security, and stability the
                  child might have with the foster parent. .
                  ..

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted).

      Instantly, in examining Section 2511(b) and determining whether

termination of Father’s parental rights serves Children’s needs and welfare,

the trial court emphasized Father’s lack of bond with Children due to lack of

contact; safety concerns as a result of Children’s consistent allegations of

abuse against Father and fear of Father; the negative psychological impact

of the proceedings and alleged abuse on Children; and Children’s positive

relationship with Maternal Aunt. (Trial court opinion, 7/25/16 at 6-10.) The

trial court reasoned:

                 Here, this Court judiciously evaluated the bond
            between Father and the Children and determined


                                    -9-
J. S83013/16


          that there was no indication that an emotional bond
          exists to the extent that the termination of parental
          rights of Father would cause the Children to suffer
          extreme emotional consequences. In reaching this
          conclusion, this Court weighed the totality of the
          circumstances and relied upon the testimony of OCYF
          Caseworker, Ms. Chiaverini, counselor for the
          Children, Ms. Sparks, and Dr. Bliss.

                 The Children have been out of the care of both
          parents since September of 2014.           This is a
          significant period of time in which the Children have
          had little contact with Father. . . .

          ....

                 Ms. Sparks testified that the Children have
          mixed emotional reactions to Father’s letters that
          they have read during therapy sessions. B.J. stated
          that “. . . it makes him remember things that have
          happened that he doesn’t want to remember.”
          Ms. Sparks is concerned about the stress, anxiety,
          and fear that the Children experience surrounding
          this contact with Father. While Father has continued
          to write letters to the Children, this is merely passive
          contact between Father and the Children. This Court
          does not believe that the superficial relationship
          arguably established by the letters is demonstrative
          of or akin to a parent-child relationship.

          ....

                This Court determined, based on the testimony
          of Ms. Sparks and Dr. Bliss, that the Children would
          be unsafe if they had contact with Father. The
          Children have continued to allege sexual abuse
          against Father. . . . Ms. Sparks testified that the
          Children’s allegations made against Father have been
          consistent over time. The Court credited Ms. Sparks’
          testimony that the Children fear their Father and that
          severing this relationship would not cause extreme
          emotional consequences.         The Children have
          consistently alleged that they were abused by Father
          and repeatedly expressed fear that it would happen


                                   - 10 -
J. S83013/16


          again. This Court believes that the Children would
          be harmed if contact were to continue between them
          and their Father.

                 During     Father’s    risk    assessment       on
          November 24, 2014, Dr. Bliss described that Father
          “was cautious regarding talking about sexual abuse
          allegations. . .” In the personality test portion of the
          evaluation, Dr. Bliss testified that “. . . he responded
          in a guarded and defensive manner. He was not
          willing to admit to even normal levels of any
          problems.”       This Court believes that Father’s
          defensive response to the evaluation questions asked
          by Dr. Bliss raises concerns regarding his ability to
          assume responsibility for his actions.          Dr. Bliss
          recommended        that    Father    attend     individual
          outpatient counseling and, if he was found guilty of
          the alleged sexual offenses, sex offender treatment.
          Father has failed to participate in any form of
          therapy despite Dr. Bliss’ recommendation.

                With regard to the Children’s evaluations,
          Dr. Bliss testified that B.J. was diagnosed with Post
          Traumatic Stress Disorder (PTSD) attributed to the
          events surrounding their current OCYF case and the
          alleged abuse. Dr. Bliss also testified that E.J. was
          diagnosed with adjustment disorder attributed to the
          same circumstances. These mental health diagnoses
          in addition to the Children’s disclosure that they are
          fearful of their Father are significant and were
          weighed heavily in this Court’s decision to terminate
          rights.

                 The Children have clearly expressed their
          desire to continue residing with [Maternal Aunt].
          Dr. Bliss believes that the Children would be
          traumatized if they were removed from [Maternal
          Aunt]’s home. Dr. Bliss recommended “that [the
          Children] remain with their aunt.” Ms. Chiaverini
          continues to assert that it is the agency’s position
          that termination of parental rights would meet the
          needs and welfare of the Children. Ms. Chiaverini
          testified that the Children “. . .are doing well in their
          foster home. They seem to be bonded to their foster


                                   - 11 -
J. S83013/16


            family. They seem to feel safe there.” Dr. Bliss
            testified that the relationship between [Maternal
            Aunt] and the Children is not the same as a
            parent-child relationship, however, she clarified that
            is because they were primarily raised by their Mother
            and Father. Dr. Bliss asserted that the Children and
            [Maternal Aunt] demonstrated a very close and
            positive relationship.

                   The evidence presented established that the
            Children share a significant bond with [Maternal
            Aunt]. Continued contact with Father would not
            serve either child.      Therefore, considering the
            totality-of-the-circumstances, this Court concludes
            that the developmental, physical, and emotional
            needs and welfare of the Children would be best
            served by terminating Father’s parental rights.

Trial court opinion, 7/25/16 at 6-10 (footnote omitted and citations to record

omitted).

      Father, however, argues that a bond was present between him and

Children. (Father’s brief at 17.) Further, Father indicates that the trial court

improperly focused on Children’s continued allegations of sexual abuse

against him, as well as his “defensive” behavior when questioned by

Dr. Bliss. (Id. at 18.) Father avers that the trial court failed to examine the

emotional trauma that Children may suffer if his parental rights are

terminated, instead concentrating on the impact of maintaining Father’s

parental rights.10 (Id. at 19.) We disagree.




10
  While Father does not complete this thought in his brief, we, however, do
not hold this against him.


                                     - 12 -
J. S83013/16


      Upon review, the record supports the trial court’s finding that

Children’s needs and welfare favor termination of Father’s parental rights.

Children had been out of Father’s care for almost two years and only had

limited letter contact through and as deemed appropriate by their therapist

for six months.11 (Notes of testimony, 5/2/16 at 13-16, 29-20.) Children

consistently made allegations of abuse against Father and expressed a fear

of returning home and lack of safety.    (Id. at 34-35, 130-131, 133, 135,

176-177, 181, 190, 192, 210, 225.) In addition, B.V.J. was diagnosed with

post-traumatic stress disorder and E.G.J. with adjustment disorder related to

the alleged abuse and/or involvement of OCYF. (Id. at 190, 192-193, 221.)

Symptoms centered around court appearances, evaluations, or family

visitation and/or contact.   (Notes of testimony, 5/2/16 at 139, 145-146;

189-190; Exhibit 5, Psychological Evaluation 4/8/16, report dated 4/13/16,

at 17, 18, 20.) As a result, Children ultimately desire limited future contact

with Father. (Id. at 190; 19.)

      Moreover, and more importantly, Children feel safe with and want to

remain with Maternal Aunt, with whom Dr. Bliss observed they are bonded

and have a “positive,” “close” relationship. (Id. at 130, 133, 136, 138-139,

144, 149-150, 179, 184, 185, 196; 19.)       E.G.J., in particular, “appeared



11
  Although Dr. Bliss references E.G.J.’s report of text messages from Father,
there is no further substantiation of such contact in the record, nor does the
record reveal the identity of parties to such contact.             (Exhibit 5,
Psychological Evaluation 4/8/16, report dated 4/13/16, at 10.)


                                    - 13 -
J. S83013/16


strongly bonded” to Maternal Aunt.     (Id. at 197; 19.)   As such, Dr. Bliss

opined that Children should remain in Maternal Aunt’s care.      (Id. at 223-

224; 20.) Thus, we conclude that the trial court did not abuse its discretion

in finding termination of Father’s parental rights serves Children’s needs and

welfare pursuant to Section 2511(b).

         Accordingly, based on the foregoing analysis of the trial court’s

termination of Father’s parental rights, we affirm the orders of the trial

court.

         Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/6/2017




                                    - 14 -